IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2007-DP-01218-SCT

WILLIAM MATTHEW WILSON a/k/a WILLIE

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                         05/30/2007
TRIAL JUDGE:                              HON. THOMAS J. GARDNER, III
COURT FROM WHICH APPEALED:                LEE COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   MISSISSIPPI OFFICE OF CAPITAL DEFENSE
                                          COUNSEL
                                          BY: ANDRE DE GRUY
ATTORNEYS FOR APPELLEE:                   OFFICE OF THE ATTORNEY GENERAL
                                          BY: PAT McNAMARA
                                          MARVIN L. WHITE, JR.
DISTRICT ATTORNEY:                        JOHN RICHARD YOUNG
NATURE OF THE CASE:                       CRIMINAL - DEATH PENALTY - DIRECT
                                          APPEAL
DISPOSITION:                              AFFIRMED - 09/24/2009
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       EN BANC.

       CARLSON, PRESIDING JUSTICE, FOR THE COURT:

¶1.    After being indicted by a Lee County grand jury on the charges of capital murder and

felonious child abuse, William Matthew Wilson pleaded guilty in Lee County Circuit Court

to both counts in the indictment. Wilson also waived a sentencing hearing before a jury;

thus, after a sentencing hearing before the trial judge, Wilson was sentenced to death by

lethal injection for capital murder, and to serve a twenty-year sentence for felonious child
abuse. Wilson has appealed, attacking the sentence of death imposed pursuant to his

conviction for capital murder. Finding no error, we affirm.

                    FACTS AND PROCEEDINGS IN THE TRIAL COURT

¶2.      On April 29, 2005, two-year-old Malorie Conlee was airlifted from her home and

transported to North Mississippi Medical Center in Tupelo, where she subsequently was

pronounced dead due to a closed head injury. Malorie had been living in a mobile home in

the Mooreville area with her mother, Augustina Conlee 1 and her mother’s boyfriend, William

Matthew Wilson. At the hospital, Wilson first told law enforcement officials that Malorie had

sustained the head injury when his motorcycle fell on her. The examining physician at North

Mississippi Medical Center determined that the injuries were more consistent with child

abuse.

¶3.      Wilson subsequently gave the following account of Malorie’s symptoms and behavior

to law enforcement officials. Wilson stated that on the previous day, Malorie had been

making irregular, convulsive movements and had exhibited a soft spot on her head that he

described as “mushy.” He also stated that only one of Malorie’s eyes would dilate when

exposed to a flashlight. Wilson admitted that he and Augustina had failed to seek medical

attention for Malorie due to his fear that bruising he had inflicted on Malorie’s cheeks would

be discovered. He further stated that Malorie had been vomiting that evening. When asked

about the burns on Malorie’s feet, Wilson stated that these burns had been sustained



         1
             Augustina Conlee also is referred to in the record as Augustina Conner.

                                                 2
previously when Malorie had been left unattended in the bathtub. Wilson gave essentially

this same account to law enforcement officials when interviewed again at the Lee County

Sheriff’s Office. Later, in yet another interview, after being confronted with the fact that a

search of the premises revealed that the motorcycle appeared to be basically untouched and

covered in cobwebs, Wilson told law enforcement officials that Malorie’s head injury had

been sustained after he had dropped her on the kitchen floor. Prior to giving each of these

statements, Wilson was given Miranda warnings.2

¶4.    In an interview with law enforcement officials, Conlee admitted that Wilson had told

her he had hit Malorie in the head and had choked her. In a subsequent interview, Wilson

confessed that he had hit Malorie in the head with his fist three times. According to Wilson,

Malorie was then put to bed on a pallet on the floor, where Wilson reported she had made

irregular movements with her arms, and that she had cried and moaned. Wilson further stated

that he had gone to sleep and, upon waking in the early morning hours of April 29, 2005, he

had discovered that Malorie was unresponsive and blue in color, and that he had finally

called 911.

¶5.    On July 19, 2005, Wilson was indicted by the Lee County Grand Jury for capital

murder while engaged in the commission of felonious abuse of a child committed on or about

April 29, 2005 (Count I)3 , and felonious child abuse of a child committed on or about January




       2
           Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
       3
           Miss. Code Ann. § 97-3-19(2)(f) (Rev. 2006).

                                              3
19, 2005 (Count II).4 Prior to the trial date, Wilson entered into a plea agreement with the

prosecution whereby the State, in exchange for guilty pleas from Wilson on both counts in

the indictment, would recommend a life sentence without parole as to Count I, in lieu of the

death penalty, and a sentence of twenty years as to Count II, with the second sentence to run

consecutively with the first sentence.

¶6.    On March 5, 2007, the Circuit Court of Lee County, Judge Thomas J. Gardner, III

presiding, conducted a plea hearing. During the plea colloquy, Wilson expressed

dissatisfaction with his appointed counsel. As a result, the trial judge refused to accept his

pleas of guilty, and Wilson was returned to the custody of the Lee County Sheriff.

¶7.    On May 24, 2007, Judge Gardner reconvened court to consider Wilson’s renewed

interest in entering guilty pleas on both counts in the indictment. The prosecution informed

the trial court and Wilson (and Wilson’s counsel) that the State had withdrawn its previous

sentencing recommendation of life without parole plus twenty years, and that the State would

once again seek the death penalty on the capital murder charge. During this second guilty

plea colloquy, Wilson informed the trial court that he was satisfied with the performance of

his appointed counsel. After the trial court conducted an extensive examination of Wilson

regarding the voluntariness of his guilty pleas, the pleas were accepted on both counts of the

indictment, and a sentencing hearing was scheduled for May 29, 2007. The sentencing phase

was conducted without a jury as Wilson previously had waived his right to a jury, both orally



       4
           Miss. Code Ann. § 97-5-39(2)(a) (Rev. 2006).

                                              4
and in writing. The prosecution and the defense presented witnesses and arguments to the

court during the sentencing proceedings. At the conclusion of the sentencing hearing, Judge

Gardner entered a sentencing order on May 30, 2007.

¶8.    The trial judge found beyond a reasonable doubt that, pursuant to Mississippi Code

Section 99-19-101(7), Wilson killed Malorie Conlee, based on the fact that Wilson confessed

to having done so and based upon the testimony of the pathologist, Dr. Hayne. Moreover,

the trial judge found beyond a reasonable doubt that the following aggravating circumstances

existed: (1) the killing of Malorie Conlee was committed while in the commission of

felonious child abuse; (2) the capital offense was especially heinous, atrocious, and cruel due

to the child’s age, small stature, inability to defend herself, nature of the injuries inflicted by

Wilson, and the amount of time in which Malorie suffered due to the failure of Wilson and

Malorie’s mother to seek medical treatment for her. See Miss. Code Ann. §§ 99-19-

101(5)(d), 99-19-101(5)(h) (Rev. 2007). The trial judge found the following mitigating

factors: (1) the defendant had no significant criminal history, and (2) the defendant was

twenty-four years old at the time of the occurrence. See Miss. Code Ann. §§ 99-19-

101(6)(a), 99-19-101(6)(g) (Rev. 2007). The trial court found that the aggravating

circumstances outweighed the mitigating circumstances; thus, the trial court imposed a

sentence of death for the capital murder conviction. On June 7, 2007, Wilson filed a post-

trial “Motion for Judgment of Acquittal JNOV as to Sentence or in the Alternative for a New

Penalty Phase Trial.” The trial court denied Wilson’s motion on June 18, 2007.

                                         DISCUSSION

                                                5
¶9.    This Court reviews capital murder cases in which the defendant has been sentenced

to death with “heightened scrutiny.” Loden v. State, 971 So. 2d 548, 562 (Miss. 2007)

(citing Balfour v. State, 598 So. 2d 731, 739 (Miss. 1992)). “Under this method of review,

all genuine doubts are to be resolved in favor of the accused because ‘what may be harmless

error in a case with less at stake becomes reversible error when the penalty is death.’”

Walker v. State, 913 So. 2d 198, 216 (Miss. 2005) (quoting Irving v. State, 361 So. 2d 1360,

1363 (Miss. 1978)). See also Fisher v. State, 481 So. 2d 203, 211 (Miss. 1985).

¶10.   Wilson raises five assignments of error for this Court’s review: (1) whether the trial

court abused its discretion and arbitrarily refused to accept the first guilty plea on March 5,

2007, thus preventing Wilson from accepting the plea-bargain agreement for life

imprisonment, or in the alternative, Wilson was denied effective assistance of counsel that

resulted in his loss of the enforcement of the original plea-bargain agreement, all in violation

of the state and federal constitutions; (2) whether the prosecution committed misconduct by

improperly cross-examining a mitigation witness, thus depriving Wilson of a fundamentally

fair sentencing hearing; (3) whether the admission of testimony by Dr. Hayne was improper

and a result of ineffective assistance of counsel; (4) whether the victim impact testimony was

improper and in violation of Wilson’s constitutional rights; and (5) whether cumulative error

requires reversal of Wilson’s conviction and death sentence.

¶11.   Wilson’s Brief of Appellant and Reply Brief of Appellant make it clear that Wilson

is attacking on direct appeal only the death sentence imposed upon him in Count I of the

indictment. Furthermore, Wilson’s counsel, at oral argument, emphasized that the twenty-

                                               6
year sentence imposed in Count II was not before the Court in this appeal. Thus, we focus

our attention today on the sentence of death imposed upon Wilson.

       I.     WHETHER THE TRIAL COURT ABUSED ITS DISCRETION
              BY REFUSING TO ACCEPT WILSON’S ORIGINAL GUILTY
              PLEA, OR IN THE ALTERNATIVE, WHETHER INEFFECTIVE
              ASSISTANCE OF COUNSEL RESULTED IN THE LOSS OF
              T H E B E N E F IT O F W IL S O N ’ S O R IG IN A L P L E A
              AGREEMENT.

¶12.   Wilson argues that the trial court arbitrarily rejected his guilty plea due to his having

expressed dissatisfaction with his appointed counsel. In the alternative, Wilson contends that

his trial counsel rendered ineffective assistance due to lack of communication between

attorney and client, causing Wilson to lose the opportunity to be sentenced to life

imprisonment pursuant to the original plea agreement. The State contends that Wilson is

statutorily barred from appealing the validity of his guilty plea. See Miss. Code Ann. §

99-35-101 (Rev. 2007);5 see also Loden v. State, 971 So. 2d 548, 561 (Miss. 2007) (validity

of guilty plea may not be challenged on direct appeal). Stated differently, the State contends

that Wilson is attempting to “back-door” an attack on the May 24, 2007, guilty plea accepted



       5
        Prior to July 1, 2008, Mississippi Code Section 99-35-101 stated: “Any person
convicted of an offense in a circuit court may appeal to the supreme court, provided,
however, an appeal from the circuit court to the supreme court shall not be allowed in any
case where the defendant enters a plea of guilty.” See Johnson v. State, 925 So. 2d 86, 88
n.1 (Miss. 2006) (under pre-2008 statute, appellate court could address via direct appeal
issue of length of defendant’s sentence subsequent to guilty plea). On the other hand, as of
July 1, 2008, an amended Mississippi Code Section 99-35-101 (Supp. 2008) states: “Any
person convicted of an offense in a circuit court may appeal to the Supreme Court. However,
where the defendant enters a plea of guilty and is sentenced, then no appeal from the circuit
court to the Supreme Court shall be allowed.”

                                               7
by the trial court by asserting that the trial court should have accepted his March 5, 2007,

guilty plea so that he could reap the benefit of the life-without-parole offer to which he and

the State had agreed by way of a sentence recommendation.

¶13.   However, all of this is of no moment, because even assuming arguendo that Wilson

is attempting to attack on direct appeal his May 24, 2007, guilty plea, we still would be

required to consider the sentence-related issues arising out of Wilson’s May 24, 2007, guilty

plea. Loden, 971 So. 2d at 561. Additionally, Mississippi Code Section 99-19-105(1) (Rev.

2007) states in pertinent part: “Whenever the death penalty is imposed, and upon the

judgment becoming final in the trial court, the sentence shall be reviewed on the record by

the Mississippi Supreme Court.” (emphasis added). Thus we are duty-bound to review this

issue on direct appeal.

¶14.   Turning to the issue before us, the transcript of the March 5, 2007, plea hearing

colloquy with the trial judge reveals in pertinent part:

       Q.     Mr. Wilson, are you satisfied with the legal services and the advice
              given you by your attorneys?
       A.     No, sir.
       Q.     You are not?
       A.     No, sir.
       Q.     Very well. In what regard?
       A.     I feel like there could have been more done. I don’t think I can receive
              a fair trial. That’s why I’m taking this plea.
       Q.     Mr. Wilson, one of the responsibilities that I have is to ensure that you
              do get a fair trial.
       A.     Yes, sir.
       Q.     And I will do all within my power to see that that is done.
       A.     Yes, sir.




                                              8
       Q.     Now, if you tell me that you are not satisfied with the services that your
              attorneys have given you, I’m not going to accept your plea. You have
              just got (sic) through telling me that.
       A.     Yes, sir. I’m not totally satisfied, no, sir I’m not.
              THE COURT: Well, all right. Mr. Wilson, I’m returning you
              to the custody of the (sic) Lee County. This matter will be
              placed on the docket for trial at a later time.

¶15.   “[A] criminal defendant has no absolute right to have his guilty plea accepted by a

trial court.” Moody v. State, 716 So. 2d 592, 594 (Miss. 1998). The trial judge's decision to

accept or reject a plea is within the exercise of sound judicial discretion. Wade v. State, 802
So. 2d 1023, 1028 (Miss. 2001) (citing Miss. Code Ann. § 99-15-53 (Rev. 2000)); Moody,
716 So. 2d at 594 (Miss. 1998); Martin v. State, 635 So. 2d 1352, 1355-56 (Miss. 1994)).

“[A] trial court is not bound to accept a defendant’s guilty plea or enforce a plea agreement

reached between the prosecutor and defendant.” Wade, 802 So. 2d at 1028 (citing Moody,
716 So. 2d at 594 (Miss. 1998)). Based on a reading of the transcript, Wilson’s stated reason

for pleading guilty was that he did not believe he could receive a fair trial. This belief was

based on Wilson’s dissatisfaction with his appointed counsel. The trial judge’s stated reason

for not accepting the plea was Wilson’s dissatisfaction with his appointed counsel. Given that

Wilson had no absolute right to have his plea accepted and given that the trial judge did not

accept the plea due to Wilson’s expressed dissatisfaction with appointed counsel, Wilson’s

argument that his plea was arbitrarily rejected is without merit.

¶16.   The alternative argument made by Wilson is that his lawyer’s ineffective assistance

prevented him from receiving the benefit of the plea agreement with the State, which would

have resulted in a sentence of life imprisonment rather than death. The United States

                                              9
Supreme Court in Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d
674 (1984), established the standard for assessing whether counsel was ineffective. For a

claim of ineffective assistance of counsel, a defendant must establish: (1) counsel’s

performance fell below an objective standard of reasonableness, and (2) the defense was

prejudiced as a result. Strickland, 466 U.S. at 687. In the case of a guilty plea, the second

prong of prejudice is shown by proving that the ineffective assistance of counsel affected the

outcome of the plea process. Hill v. Lockhart, 474 U.S. 52, 58, 106 S. Ct. 366, 370, 88 L.

Ed. 2d 203 (1985). “Judicial scrutiny of counsel's performance must be highly deferential.”

Strickland, 466 U.S. at 689.

¶17.   Wilson argues that the trial judge’s failure to accept the guilty plea on March 5, 2007,

was directly related to the failure of his attorneys to communicate with him about his case,

thus causing his expressed dissatisfaction with his trial counsel at the plea hearing. Wilson

raises no issues as to his attorneys’ performance related to the May 24, 2007, guilty pleas.

Moreover, Wilson raises no issues as to the validity of the May 24, 2007, guilty pleas, which

were accepted by the trial court. In support of his argument of ineffective assistance of

counsel, Wilson references two letters sent to the trial judge wherein he expressed his

dissatisfaction with his lawyers.

¶18.   The first letter which Wilson wrote to Judge Gardner is undated, but was filed-

stamped by the circuit clerk on March 5, 2007, the date of the first plea hearing. In this letter,

Wilson begins by asking Judge Gardner to set a bond for him so that he can spend time with

his family and take care of “family affairs” prior to his trial. Wilson then writes:

                                               10
       Judge Gardner I would also like to say that my attorney Will Bristow is
       neglecting to speak with myself about my case. I have also yet to meet with
       co-counsel Jim Johnstone regarding this case. I have requested that Will &
       Jim meet with me to discuss my defense in this matter and have yet to speak
       with either regarding this. Judge Gardner I have never spoken or went (sic)
       over details of any kind with my defense counsel. The only times I’ve met
       with Will was at arraignment, and 2 hearings and once at the jail before I was
       sent to Jackson and that was only to inform me that I was to go to Jackson on
       the 6th of January for an evaluation and no other times after my last hearing
       have I spoken with Mr. Bristow about my case. Judge Gardner I mention this
       because I am not prepared to go to trial on the 5th day of March and I feel that
       my communication with my attorneys needs to be more frequent considering
       the magnitude of this case. Judge Gardner I would like to thank you for your
       utmost time in these matters and I pray that you will be merciful in your
       decision upon these matters.

¶19.   Wilson’s second letter is dated May 15, 2007, nine days prior to the second plea

hearing. Unlike the first letter, this second letter does not contain the file-stamp of the circuit

clerk, and the letter appears in the record immediately after defense counsel’s “Motion for

Judgment of Acquittal JNOV as to Sentence or in the Alternative for a New Penalty Phase

Trial,” filed on June 7, 2007. We set out here, in toto, Wilson’s letter:

       Dear Judge Gardner,

       I’m writing to you about my attorneys Mr. Bristow and Mr. Johnstone. As you
       know I am dissatisfied with their services and was in hopes that after my last
       court hearing they would be dismissed from my case, but to my knowledge
       they still represent my cause. Judge Gardner I’ve made repeated attempts to
       contact my attorneys but my resources here are quite limited. My attorneys
       can’t or will not accept collect phone calls so I can (sic) communicate with
       them, so this leaves only 2 options, by letters or contact visits. Since neither
       attorney will come and speak with me at the jail I use letters for
       communication. All attempts that I’ve made to communicate have proven to
       be futile so far. Judge Gardner my attorneys are not acting in my best interest
       as I stated in my previous Court hearing. My attorneys have failed to meet
       with me regarding my case. The only information that has been disclosed to
       me is the State will seek death & we’re still talking about a May 29th trial date

                                                11
       and that’s it. This is the only conversation that has been since my last court
       hearing. I have still yet to meet with Mr. Johnstone regarding my case. My
       attorneys are not acting in my best interest and I request they be dismissed
       from my case. Judge Gardner, what I am meaning to say is my life as I know
       it depends on 2 attorneys with which neither will accept a collect phone call
       and neither will come and talk with me about my case. So how can I trust these
       attorneys with my life when they won’t even do the simplest of things to
       inform me of court proceedings. Every time I’ve been to court I’ve been
       unprepared due to lack of communication with my attorneys. I’ve been in the
       blind so to speak. My attorneys are not acting in my best interest and I am
       requesting that they be dismissed from further court proceedings. Thank you
       Judge Gardner for your time and considerations in this matter.

(emphasis added).

¶20.   Wilson also cites the transcript of his March 5, 2007, guilty plea colloquy wherein he

expressed dissatisfaction with his counsel. Wilson likewise points to requests for

compensation from his attorneys as evidence that they did not communicate with him.6

¶21.   Mississippi Rule of Appellate Procedure 22(b), amended February 10, 2005, states:

       Issues which may be raised in post-conviction proceedings may also be raised
       on direct appeal if such issues are based on facts fully apparent from the
       record. Where the appellant is represented by counsel who did not represent
       the appellant at trial, the failure to raise such issues on direct appeal shall
       constitute a waiver barring consideration of the issues in post-conviction
       proceedings.

(emphasis added). A comparison of the two letters with trial counsel’s itemization attached

to the motion for compensation, reveals inconsistencies regarding Wilson’s claim about the

lack of time his trial counsel spent with him and communicated with him. Simply stated, two


       6
        Attached to court-appointed counsel’s motion for compensation is an itemization
setting out the services rendered, the dates on which the services were rendered, and the time
spent in rendering those services. Wilson argues that this itemization reveals that his
attorneys spent very little time in consultation with him about the case.

                                             12
unsworn letters and an unsworn itemization of services attached to a motion for

compensation hardly rise to the level of being “facts fully apparent from the record” to the

extent that we may appropriately address this issue on direct appeal. We do not have

competing affidavits from court-appointed trial counsel or other individuals who might shed

any light on this issue. Likewise, it is not readily apparent from a review of the record

whether Judge Gardner ever saw these letters from Wilson.

¶22.   We previously have stated that, even though certain issues may be properly raised on

direct appeal pursuant to Mississippi Rule of Appellate Procedure 22(b), in the end, this

Court must determine whether a particular issue should be addressed and resolved on direct

appeal, or whether such issue is better suited to be addressed via post-conviction-relief

proceedings. Havard v. State, 928 So. 2d 771, 784 (Miss. 2006).

¶23.   In sum, by raising this issue on direct appeal, Wilson has appropriately preserved his

right to present evidence in support of this claim by way of subsequent post-conviction-relief

proceedings without fear of a procedural bar. A review of the record in its entirety reveals

that the factual basis of this claim has not been fully developed. It is clear that at the May 24,

2007, plea hearing, Wilson expressed his satisfaction with his counsel, the very same court-

appointed attorneys who represented him on March 5, 2007. We thus find that this issue is

better suited for future post-conviction-relief proceedings commenced pursuant to the

Mississippi Uniform Post-Conviction Collateral Relief Act. See Miss. Code Ann. §§ 99-39-1

to 99-39-29 (Rev. 2007).




                                               13
       II.    WHETHER     THE   PROSECUTION      COM M ITTED
              MISCONDUCT BY IMPROPERLY CROSS-EXAMINING A
              MITIGATION WITNESS, THEREBY DEPRIVING WILSON OF
              A FUNDAMENTALLY FAIR SENTENCING.

¶24.   The defense put on three mitigation witnesses: Jan Stembridge, Wilson’s former

teacher; Josh Estes, a friend; and Nancy McGee, Wilson’s mother. The prosecutor questioned

two of the mitigation witnesses about Wilson’s drug use and Wilson’s alleged assault of

Augustina Conlee. What Wilson finds particularly “egregious” was the prosecution’s cross-

examination of Jan Stembridge, who was questioned by the prosecutor regarding her

knowledge of Wilson’s drinking habits and use of illegal drugs despite the fact that the

prosecution did not put on evidence of Wilson’s drinking or drug use. Thus, according to

Wilson, there was no evidentiary basis for this line of questioning. Wilson also urged this

Court in his brief to find that the State’s addendum to its “Brief of Appellee” containing the

mental evaluation conducted by Dr. Criss Lott should be barred procedurally from

consideration as not having been duly designated as part of the record.

¶25.   The State counters that Wilson is procedurally barred from raising this issue on appeal

because he did not object to the line of questioning during the sentencing hearing or raise the

issue in his motion for new trial or JNOV. The State further argues that this assignment of

error raised by Wilson does not constitute plain error because no substantive rights were

violated, considering that the questions posed by the prosecutor regarding drug and alcohol

use were contained within the mental evaluation report that was ordered by the trial court and

made available to the defense, the prosecution, and the trial judge. On the other hand, the


                                              14
State does concede in its brief that, despite this evaluation having been ordered, the report

cannot be found in the official record.7

¶26.   In the end, however, at oral arguments, both the State and Wilson, through appellate

counsel, conceded that Dr. Lott’s mental evaluation report was properly before this Court for

consideration in analyzing this issue on appeal. Notwithstanding this concession, we deem

it appropriate to discuss why this Court would still otherwise consider Dr. Lott’s report in

today’s appeal.8

¶27.   The defense filed a motion requesting a mental evaluation, and it was so ordered by

the trial court. The contents of this report were referenced in a pretrial hearing in which the

defendant was found to be competent. Moreover, the report was referenced by the trial judge

during the guilty plea proceedings on May 24, 2007. During that guilty plea hearing, the trial

judge asked Wilson if he had read the report submitted by Dr. Criss Lott, to which Wilson

responded that he had not. The transcript reflects a pause in the proceedings for Wilson to

review the mental evaluation report. Afterward, the trial judge asked Wilson if he had any

reason to question the validity of the report. Wilson responded, “No, sir.” The State then

moved to have the psychological evaluation marked as an exhibit and to be made part of the




       7
       The mental evaluation report is found as Appendix A to the Brief of Appellee
submitted by the State.
       8
        At oral arguments, Wilson’s counsel likewise conceded that there was no question
that the information the prosecutor used to cross-examine Wilson’s mitigation witnesses,
especially Stembridge, at the sentencing hearing, came from Dr. Lott’s mental evaluation
report.

                                              15
court file.9 The trial judge answered in the affirmative. For reasons unknown to us, that

report was not made a part of the record.

¶28.   This Court was confronted with a similar factual situation in Glasper v. State, 914 So.
2d 708, 714-16 (Miss. 2005), where the defendant’s pro se designation of the record included

a transcript of a pretrial suppression hearing, which had not been designated officially as part

of the record before this Court. The only procedural difference between Glasper and today’s

case is that, in Glasper, the State urged this Court not to consider a suppression hearing

transcript which was not a part of the official record on appeal.10 In today’s case, Wilson

urges this Court not to consider Dr. Criss Lott’s sixteen-page evaluation report, which did

not find its way into the official record, but which is attached to the appellee’s brief. In

Glasper, this Court found that a reading of the trial transcript revealed references to the

suppression hearing transcript by the prosecutor during his cross-examination of the

defendant at trial in an effort to impeach Glasper’s trial testimony given during direct-

examination. Id. at 715-16. This Court found that the substance of the questions asked by



       9
         Wilson’s Designation of Record on appeal included in part, designation of the
following items for inclusion in the appeal record: “5. The entire transcript of the trial, with
nothing omitted, including: . . . all exhibits marked for identification as admitted into
evidence, all motions, all objections, all orders, ruling or opinions of the court, all other
statements of the Court, attorneys, or others, and final arguments . . . 9. All transcripts of
preliminary hearing[s] and all transcripts of all hearing[s] conducted on all Motions filed in
this case; 10. All other Motions and Orders filed with the clerk which are not specifically
designated herein; 11. All transcripts o[f] sentencing hearing[s] and all pleadings and orders
filed in connection therewith.”
       10
            Glasper, 914 So. 2d at 714.

                                              16
the district attorney during the trial, when compared to the substance of Glasper’s prior

testimony at the suppression hearing, revealed they were identical in content. Id. In other

words, it was obvious that the prosecutor was using the pre-trial suppression hearing

transcript to cross-examine the defendant at his trial before the jury based on his direct-

examination testimony. In Glasper, we stated:

       When considering Glasper’s pro se designation of the record, and when
       reading together the trial transcript and Glasper’s addendum to the record,
       which consists primarily of the suppression hearing transcript, we deem it
       appropriate to consider this suppression hearing transcript in light of the fact
       that it was used extensively during the trial of this case, primarily in an effort
       by the State to impeach Glasper’s in-court testimony before the jury. There is
       absolutely no question as to authenticity of this suppression hearing transcript.

Id. at 716.

¶29.   Similarly, in today’s case, the State’s addendum to the record, Dr. Lott’s sixteen-page

psychological evaluation report, clearly is referenced during both the pretrial proceedings and

the guilty plea proceedings. Moreover, the State asked that Dr. Lott’s report be received into

evidence, and the trial judge indicated that it would be marked and made part of the court

file. A reading of the prosecutor’s cross-examination of Stembridge during the sentencing

hearing, in comparison to a reading of the mental evaluation report reveals that the

prosecutor’s questions came directly from Dr. Lott’s report, in which Wilson had admitted

to Dr. Lott his extensive alcohol and drug use. Thus, as in Glasper, the contents of the report

may be considered by this Court in today’s appeal.

¶30.   Stembridge, a school teacher for twenty-eight years, testified that, approximately ten

years prior to the 2007 sentencing hearing, she taught Wilson in the ninth and tenth grades.

                                              17
Stembridge testified that Wilson was a good student; that he never gave school officials any

trouble; and that Wilson’s reputation among the teachers was that he was quiet and that he

was not a “troublemaker.” During his cross-examination of Stembridge, the prosecutor used

Dr. Lott’s report in an effort to impeach Stembridge on her lack of knowledge of Wilson’s

conduct away from the schoolhouse.11 During cross-examination, Stembridge in essence

admitted that students generally behaved differently in front of their teachers than they did

amongst their peers away from the school campus, and that teenagers likewise behaved

differently on Sundays at church than they did away from church. Then the following

occurred during the prosecution’s cross-examination of Stembridge:

       Q. – Saturday night versus Sunday thing.
       A. You hear a lot of Saturday night stories, though, when you’re a school
       teacher and stuff.
       Q. Okay. Well, let’s talk about that for a minute. For instance, did you know
       that Mr. Wilson – were you aware that he had started drinking at the age of
       14?
       A. No.
       Q. You didn’t know that?
       A. No.
       Q. Okay. And that he was drinking heavily by the age of 23. Did you know
       that?
       A. No.
       Q. Okay. Did you know that he drank about a fifth every two days?
       A. No.


       11
         We can safely deduce from the record that the issue was not whether Stembridge’s
testimony was truthful, but instead, whether Stembridge had sufficient knowledge of Wilson
during this time frame as to his off-campus conduct. For example, as noted, infra, one of the
questions propounded by the prosecutor to Stembridge was: “Okay. So, I mean, I’m not
trying to get on to you for not knowing because, you know, like I said, he’s not going to be
lighting up in the classroom, but there are things obviously you don’t know about him.
Would that be fair to say?”

                                             18
Q. Okay. Well and that was at one point when he was drinking heavily, I’m
sorry.
    Did you know that he began smoking marijuana around the age of 14?
A. No.
Q. Okay. So – and that’s roughly the age he would have been, you know, 14
and on when you were teaching him, correct?
A. Right.
Q. Okay. So, I mean, I’m not trying to get on to you for not knowing because,
you know, like I said, he’s not going to be lighting up in the classroom, but
there are things obviously you don’t know about him. Would that be fair to
say?
A. Yes.
Q. Okay. And you – did you have any way of knowing that by age 18 he was
smoking a quarter to an ounce of marijuana daily?
A. No.
Q. You’re not aware of that?
A. No.
Q. Okay. And were you aware that occasionally he would smoke up to a
quarter pound of marijuana per week?
A. No.
Q. Okay. You weren’t aware of that?
A. No.
Q. That the past two years prior to his arrest, which would have been I suppose
2003 and 2004, that he was smoking a half to a complete ounce a week.
A. No.
Q. Okay. Were you aware that he had used crystal methamphetamine from the
age of 20 to the age of 22?
A. No.
Q. Okay. That he was using a gram every one to two days after that time, and
that he was – his method of ingesting the substance was to smoke it.
A. No.
Q. Did you know that?
A. No.
Q. Did you know that he used cocaine from the ages of 20 to 22?
A. No.
Q. Okay. That he was using half an ounce of cocaine every two weeks.
A. No.
Q. You didn’t know that. Okay.
   Are you aware that he had taken LSD before?
A. No.
Q. Were you aware that he had taken Ecstacy before?

                                      19
       A. No.
       Q. Were you aware that he had taken pills such as Lortab, Percocet, Xanax,
       Klonopin and Valium before?
       A. No.
       Q. Okay. Would it be fair to say that you don’t know him as well as you think
       you did, if you don’t know all that?
       A. I guess.
       Q. Okay.

¶31.   There is no doubt that the prosecutor was using Dr. Lott’s report to cross-examine

Stembridge concerning Wilson’s drug and alcohol use. On pages seven and eight of Dr.

Lott’s report we find the following information:

       DRUG AND ALCOHOL USE HISTORY:

       Mr. Wilson reported that he began drinking at the age of fourteen. He said that
       he was drinking heavily by the age of 23. He said that he was drinking a fifth
       every two days. He said that he drank this heavily for approximately six
       months. He said that he had stopped drinking and now only drinks
       approximately once a month, but denied any excessive alcohol use. He said
       that he began smoking marijuana around the age of fourteen. He said that by
       the age of 18 he was smoking a quarter to an ounce of marijuana daily. He
       said that he would occasionally smoke up to a quarter pound a week. He said
       that for the past two years prior to his arrest, he was smoking one half to one
       ounce a week. He said that the marijuana he had smoked had never been laced
       or dipped in any type of fluids.

       He reported that he had used crystal methamphetamine from the age of 20 to
       22. He said that he was using a gram every one to two days and he noted that
       he was smoking this substance. He said that he had also used cocaine during
       the ages of 20 to 22, and he was using a half an ounce of cocaine every two
       weeks. He said that he had tried LSD eight or nine times and had tried Ecstasy
       four or five times. He said that he had also used pain pills on a few occasions,
       including Lortab, Percocet, Xanax, Klonopin, and Valium.

       He denied any history of intravenous drug use. He also reported no history of
       treatment for substance use. He said that his drug of choice had been
       marijuana.


                                             20
¶32.   Wilson cites Lester v. State, 692 So. 2d 755, 782 (Miss. 1997)12 , for the premise that

a prosecutor may not ask questions on cross examination that do not have an evidentiary

basis, as those questions may be highly prejudicial. Moreover, Wilson also cites Walker v.

State, 740 So. 2d 873, 884 (Miss. 1999), in support of this argument. Both Lester and

Walker are distinguishable from today’s case.

¶33.   In Lester, the defendant was found guilty by the jury of the murder of his one-year old

daughter in the course of felonious child abuse. Lester, 692 So. 2d at 765. During the

sentencing phase of the trial, the prosecutor cross-examined the defendant’s uncle about

whether he had knowledge that the defendant had anally assaulted another child which he

had fathered with a different woman. Id. at 781-82. The cross-examination suggested that

there was an eyewitness to the defendant’s sexual assault of this child, but no such testimony

on this alleged assault was elicited from the eye witness. Id. at 782. This Court found

reversible error in the trial court’s failure to sustain defense counsel’s objections to this line

of questioning by the prosecutor. Id.

¶34.   In Walker, the defendant was found guilty by the jury of murder in the course of

committing a robbery. Walker, 740 So. 2d at 877. Cooper Epps, a cellmate of the defendant

while they were incarcerated in the local county jail, testified for the State in both the guilt

phase and the sentencing phase of trial. During the sentencing phase, defense counsel, via

a motion in limine, sought to exclude Epps’s testimony that the defendant had scribbled gang



       12
            Overruled on other grounds by Weatherspoon v. State, 732 So. 2d 158 (Miss.1999).

                                               21
signs on the jail cell they shared. Id. at 883. During the guilt phase of his trial, the defendant

had denied on direct examination that he had ever threatened to kill two of his accomplices

who had testified during the trial. Id. On cross-examination during the guilt phase, the

defendant had denied being involved in a gang and scribbling gang signs on the jail cell he

shared with Epps. Id. at 883-84. The State offered no rebuttal testimony during the guilt

phase relative to the defendant’s alleged threats and gang activity. Id. at 884. During the

sentencing phase, there was only hearsay testimony concerning the defendant’s alleged

threats and gang activity, and Epps testified that the defendant had scribbled gang signs on

the jail cell wall; although Epps, on cross-examination, admitted that he was not familiar with

gang signs. Id. at 885. Again, the State offered only hearsay testimony and no rebuttal as

to the defendant’s alleged involvement in a gang. Id. at 885-86. In the end, this Court found

reversible error in allowing this evidence during the sentencing phase. Id. at 886.

¶35.   We clearly distinguish both Lester and Walker from today’s case, in that these two

cases (in Lester, evidence of defendant’s anal intercourse with a child; and in Walker,

evidence of defendant’s threats and gang activity) involved obvious efforts by the

prosecution to put before the sentencing jury highly inflammatory evidence which had little

if any relevance to the issues before the jury. Likewise, even assuming arguendo in Lester

and Walker that the evidence had any relevance, there should be little doubt that the

probative value of such evidence was “substantially outweighed by the danger of unfair

prejudice, confusion of the issues, or misleading the jury. . . .” Miss. R. Evid. 403.



                                               22
¶36.   In his reply brief, in support of his position that the prosecutor improperly cross-

examined Stembridge with the use of Dr. Lott’s report, Wilson cites Lanier v. State, 533 So.
2d 473, 486-90 (Miss. 1988), for the premise that cross-examination based on the content of

a report impermissibly injects hearsay into the proceedings. Indeed, at oral argument,

Wilson’s counsel emphasized that Lanier was the main case on which he relied in support

of his position on this issue. However, a careful reading of Lanier shows that it is likewise

distinguishable from today’s case. In Lanier, the defendant was convicted of capital murder

(killing a police officer who had responded to a domestic disturbance call at the house of his

live-in companion). Lanier, 533 So. 2d at 476. After conviction, the sentencing phase of the

trial commenced before the same jury which had found the defendant guilty of capital

murder. Id. During the sentencing phase, the defendant attempted to prove the statutory

mitigating circumstance that the killing of the police officer “was committed while he was

under the influence of extreme mental or emotional disturbance.” Id. at 486. See Miss. Code

Ann. § 99-19-101(6)(b) (Rev. 2007). The defendant called several family members who

testified before the jury that the defendant had engaged in bizarre behavior in the past, such

as talking to telephone poles and going on destructive rampages. Id.

¶37.   Additionally, the defendant called a jailer who testified that, during his incarceration

at the local county jail, the defendant’s behavior had demonstrated diminished capacity or

mental incapacity. Id. On cross-examination, the prosecutor questioned the jailer, using a

written report prepared by a clinical psychologist and a medical doctor at the Mississippi



                                              23
State Hospital at Whitfield (MSH).13 Id. The jailer admitted before the jury that he knew the

defendant had been examined at MSH; that the defendant had a long history of drug and

alcohol abuse; that the MSH report was sent to the local jail to aid the personnel during the

defendant’s incarceration; and that the MSH report indicated that the defendant was

competent. Id. At this point, over the repeated objection of defense counsel, the following

colloquy occurred before the jury:

       Q. You’re familiar with [the MSH report] aren’t you, Mr. Martin?
       A. Yes, sir.
       Q. And, you’re familiar that it was the staff’s unanimous opinion that he knew
       the difference between right and wrong at this time and at the time on
       December the 28th, 1985?
       ....
       A. Yes, sir.
       ....
       Q. And, you saw in that report, you also saw that they mentioned – the staff at
       Whitfield – no recommendation for further mental treatment –
       ....
       A. Yes, sir.

Id. at 487.

¶38.   With this backdrop in Lanier, this Court found that the prosecutor’s cross-

examination of the jailer using the MSH report was not for the purpose of impeachment, but

instead was for the purpose of putting before the jury “a substantive conclusion” which was

different from that which had been offered by the jailer on the issue of the defendant’s mental



       13
        Prior to trial, the defendant had requested a psychiatric examination, and the trial
court granted the request, ordering the defendant to be examined by personnel at the
Mississippi State Hospital at Whitfield, thus generating this report. Lanier, 533 So. 2d at
480.

                                              24
capacity. Id. This evidence was offered by the prosecutor in an effort to undermine the

defendant’s efforts to prove the statutory mitigator that the killing had been committed while

the defendant was under the influence of extreme mental or emotional disturbance. Id. at

486-87. This Court stated that “here the prosecution tried to suggest that others (more

competent than the witness) disagreed with the witness’ conclusion – for the purpose of

disproving the witness’ conclusion.” Id. at 488. In the end, this Court found that the MSH

report was impermissible hearsay because there was no evidence that the doctors who had

prepared the report were unavailable to testify and the trial court did not follow the procedure

provided in Mississippi Rule of Evidence 104(b) for the admissibility of evidence

conditioned on the subsequent calling of the MSH doctors as witnesses to avoid violation of

the Confrontation Clause of the Sixth Amendment of the United States Constitution. Id. at

488-89.

¶39.   Returning to today’s case, although the prosecutor unquestionably was using Dr.

Lott’s letter in his cross-examination of Stembridge, there is no indication in the record that

Stembridge knew the source of the information which the prosecutor was using to cross-

examine her concerning her obvious lack of knowledge as to Wilson’s drug and alcohol use.

There was no “battle of opinions” between Dr. Lott and Stembridge such that Dr. Lott would

have to be called as a witness to avoid violation of the Confrontation Clause. Again,

Stembridge merely had testified on direct examination that, as Wilson’s ninth- and tenth-

grade teacher, she knew Wilson as a good student who was well-behaved, and that Wilson’s

reputation among her fellow teachers was that Wilson was quiet and was not a troublemaker.

                                              25
Armed with information contained in Dr. Lott’s letter, the prosecutor conducted a garden-

variety cross-examination of Stembridge to determine how well she really knew (or

conversely, how well she did not know) Wilson. No credibility battle was created between

Lott and Stembridge. For the reasons stated, we unhesitatingly find that there was no

violation of the Sixth Amendment’s Confrontation Clause.14

¶40.   As to the prosecutor’s conduct, this line of questioning by the prosecution was not

improper or prejudicial, given that it was used to impeach Stembridge’s testimony, which

was proffered by defense counsel as mitigating evidence of good character. Where the

defense has put the defendant’s character at issue, this Court has stated:

       [T]hese prior bad acts were introduced when the defense opened the door to
       Hodges' character. Since § 99-19-101(1) allows any evidence that the court
       deems relevant to sentence and because these acts were relevant to rebut the
       direct testimony of Hodges' character, this assignment of error is without merit.
       This Court has also held that "the State is allowed to rebut mitigating evidence
       through cross-examination, introduction of rebuttal evidence or by argument."
       Wiley v. State, 750 So. 2d 1193, 1202 (Miss. 2000) (quoting Turner v. State,
       732 So. 2d 937 at 950). As stated previously, these prior bad acts were
       admissible as proper rebuttal evidence. Therefore, this issue is without merit.

Taggart v. State, 957 So. 2d 981, 995 (Miss. 2007) (quoting Hodges v. State, 912 So. 2d 730,

756 (Miss. 2005)).

¶41.   We also note that Mississippi Rule of Evidence 1101 states in pertinent part:



       14
         The other two mitigation witnesses, Josh Estes and Nancy McGee, were subjected
to only limited cross-examination by the prosecutor concerning the information contained
in Dr. Lott’s report. Therefore, we need not discuss this issue as it relates to them, as we
have found that the prosecutor’s extensive use of information from Dr. Lott’s report to cross-
examine Jan Stembridge was not error.

                                              26
       (b) Rules Inapplicable. Except for the rules pertaining to privileges, these
       rules do not apply in the following situations:
       ....

       (3) Miscellaneous Proceedings. Proceedings for extradition or rendition;
       probable cause hearings in criminal cases and youth court cases; sentencing;
       disposition hearings; granting or revoking probation; issuance of warrants for
       arrest, criminal summonses, and search warrants; and proceedings with respect
       to release on bail or otherwise.

(emphasis added).

¶42.   In Randall v. State, 806 So. 2d 185 (Miss. 2001), this Court succinctly stated that

“Rules 101 and 1101(b)(3) state that the Rules of Evidence do not apply to sentencing

hearings.” Id. at 231-32.

¶43.   Finally, we acknowledge receipt of a Rule 28(j) letter from Wilson’s counsel

subsequent to the close of briefing and the oral arguments in this case. See M.R.A.P. 28(j).15

The supplemental citation is to Melendez-Diaz v. Massachusetts (No. 07-591),                 S.Ct.

 , 2009 WL 1789468 (U.S. Mass.), 77 USLW 4574, 09 Cal. Daily Op. Serv. 7994, 21 Fla.
L. Weekly Fed. S 990 (Decided, June 25, 2009). In Melendez-Diaz, the United States

Supreme Court held that the trial court’s admitting certificates of analysis sworn by analysts


       15
            Mississippi Rule of Appellate Procedure 28(j) states:

        “When pertinent and significant authorities come to the attention of counsel
       after the party’s brief has been filed, or after oral argument or decision, the
       party may promptly advise the clerk of the Supreme Court, by letter with a
       copy to all counsel, setting forth the citations. There shall be a reference either
       to the page of the brief or to a point argued orally to which the citations
       pertain, but the letter shall, without argument, state the reasons for the
       supplemental citations. Any response shall be made promptly and shall be
       similarly limited.” Wilson’s counsel has dutifully complied with this Rule.

                                               27
at a state laboratory without requiring in-court testimony by analysts violated the defendant’s

Sixth Amendment right to confront the witnesses against him.16 However, as already

discussed, today’s case does not involve a violation of the Confrontation Clause. We thus

distinguish Melendez-Diaz from today’s case.

¶44.. In sum, for the reasons stated, we find this issue to be without merit.

         III.   WHETHER THE ADMISSION OF TESTIMONY BY DR.
                STEVEN T. HAYNE WAS IMPROPER AND A RESULT OF
                INEFFECTIVE ASSISTANCE OF COUNSEL.

¶45.     Wilson points to this Court’s recent reversal in Edmonds v. State, 955 So. 2d 787

(Miss. 2007), in support of the argument that Dr. Hayne’s “credibility as a witness and the

reliability of his medical findings are at least objectively questionable in every case.” Wilson

maintains that the death sentence in this case rested heavily on Dr. Hayne’s testimony.

Wilson argues that defense counsel failed to obtain an expert witness to refute Hayne’s

testimony by not filing an affidavit of an expert along with the defense motion for funds to

hire a pathologist. Wilson asserts that, as a result, the record is not fully developed as to this

issue.

¶46.     In the alternative, Wilson argues that the record reveals Dr. Hayne testified that his

position was that of “Chief State Pathologist for the Department of Public Safety” for the

State of Mississippi. Wilson correctly points to the fact that there is no such position in


         16
         A prior decision of this Court is consistent with the holding in Melendez-Diaz. See
Barnette v. State, 481 So. 2d 788, 790-92 (Miss. 1985) (prosecution prohibited from relying
solely on sworn affidavits or certificates, in lieu of live testimony, to prove how drug
analysis performed and results of drug analysis).

                                               28
Mississippi. According to Wilson, this fact coupled with the criticism Dr. Hayne has

received from this Court, should lend itself under heightened-scrutiny review to a finding by

this Court that Wilson’s due process rights were violated by Dr. Hayne’s testimony.

¶47.   The State argues that Wilson is procedurally barred from raising this issue because

he did not object to the acceptance of Dr. Hayne as an expert in the area of forensic

pathology, nor did Wilson raise the issue in his motion for new trial or JNOV. Alternatively,

based on the merits of Wilson’s argument, the State points to the fact that this Court in

Edmonds reversed and remanded, not because Dr. Hayne was not qualified as an expert in

the field of forensic pathology, but because Dr. Hayne testified outside his area of expertise.

Edmonds, 955 So. 2d at 792.          Furthermore, the State counters that Dr. Hayne has

“unquestionably qualified to testify” as an expert in forensic pathology. Duplantis v. State,

708 So. 2d 1327, 1339 (Miss. 1998). The State cites Byrom v. State, 863 So. 2d 836, 863

(Miss. 2003), in support of its argument that Wilson must cite relevant authority in support

of his argument and contends that Wilson has failed to do so; thus, the State maintains this

argument should be dismissed.

¶48.   We agree with the State that Wilson cites no authority, other than newspaper articles,

to support his proposition that we should set aside Wilson’s death sentence merely because

Dr. Hayne testified in this case. Thus, this Court is not duty-bound to discuss this issue based

on a procedural bar. However, procedural bar notwithstanding, we look briefly to this issue.

¶49.   It is true that the reversal in Edmonds was not based on Dr. Hayne’s lack of

qualification as an expert witness. In Edmonds, this Court stated: “While Dr. Hayne is

                                              29
qualified to proffer expert opinions in forensic pathology, a court should not give such an

expert carte blanche to proffer any opinion he chooses.” Edmonds, 955 So. 2d at 792 (Dr.

Hayne offered “off-the-cuff” opinion that murder weapon may have been fired by two people

having their finger(s) on the trigger at same time). Taken to its logical end, Wilson’s

argument would mean that this Court should adopt a per se rule that testimony by Dr. Hayne

in any case renders the verdict in that case invalid. This argument is simply untenable. Any

new evidence that could be developed for the purpose of impeaching Dr. Hayne’s findings

should be presented in later post-conviction-relief proceedings. Havard v. State, 928 So. 2d
771, 784 (Miss. 2006).

¶50.   Based on our discussion, we find this issue has no merit.

       IV.    WHETHER THE VICTIM IMPACT TESTIMONY WAS
              IMPROPER AND IN VIOLATION OF WILSON’S STATE AND
              FEDERAL CONSTITUTIONAL RIGHTS.

¶51.   Wilson argues that when the prosecutor asked the victim’s grandfather what he

believed Wilson’s punishment should be, this action violated his rights under the Sixth,

Eighth, and Fourteenth Amendments of the United States Constitution and under Article 3,

Sections 14, 25, and 28 of the Mississippi Constitution (1890). The State responds by

pointing to Wilson’s failure to object at the trial level, thus procedurally barring this issue

from review. See Moawad v. State, 531 So. 2d 632, 635 (Miss. 1988). We agree that Wilson

is procedurally barred from now raising this issue on appeal; however, procedural bar

notwithstanding, we will proceed to address the merits of this issue.



                                              30
¶52.   The testimony of Malorie’s grandfather, Bennie Conlee, as it relates to this assignment

of error, was as follows:

       Q.     And what do you feel is the appropriate punishment for the person who took
              that away?
       A.     I have no compassion for an individual. The individual who could do
              something like that was done to her displayed no compassion; in my opinion,
              acted with a depraved heart, and therefore they deserve no better.
       Q.     No better than what, sir?
       A.     The death penalty.
       Q.     That is what–
       A.     The same punishment she got for crying.

¶53.   As to the merits of the argument, the State argues that Payne v. Tennessee, 501 U.S.
808; 111 S. Ct. 2597; 115 L. Ed. 2d 720 (1991), endorsed the use of victim impact testimony

and overruled the previous prohibition on victim impact testimony found in Booth v.

Maryland, 482 U.S. 496, 107 S. Ct. 2529, 96 L. Ed. 2d 440 (1987). Moreover, the State

emphasizes that this Court and the Mississippi Legislature have recognized the need for

victim impact testimony. See Hansen v. State, 592 So. 2d 114, 145 (Miss. 1991); see also

Miss. Code Ann. § 99-19-157(2)(a) (Rev. 2007). Moreover, the State urges this Court to

consider the Fifth Circuit’s holding in United States v. Bernard, 299 F.2d 467, 480-81 (5th

Cir. 2002), a case in which the Fifth Circuit found that victim impact testimony as to the

appropriateness of imposing the death penalty was harmless error.

¶54.   While Wilson admits that Payne allowed for victim impact testimony regarding the

familial impact of the victim’s death and the characteristics of the victim, Wilson argues that

Payne did not overrule the other portion of the Booth holding that found victim impact

testimony regarding the witness’s opinion of the crime or the defendant impermissible. See

                                              31
Booth, 482 U.S. at 508-09. According to Wilson, Payne left untouched the impermissibility

of victim-impact-witness opinions as to the appropriate sentence. Wilson cites cases from

various other state and federal jurisdictions17 in support of this argument and urges this Court

to adopt this rule and vacate Wilson’s death sentence.

¶55.   Payne held, “A State may legitimately conclude that evidence about the victim and

about the impact of the murder on the victim's family is relevant to the jury's decision as to

whether or not the death penalty should be imposed. There is no reason to treat such evidence

differently than other relevant evidence is treated.” Payne, 501 U.S. at 827, 111 S.Ct. at

2609. This Court has not interpreted that holding to limit testimony to victim characteristics

or the impact of the loss on the family. Victim impact testimony that includes the opinions

of the victim’s family members as to the crimes and the defendant is permissible. Wells v.

State, 698 So. 2d 497, 512 (Miss. 1997).

¶56.   In a factually similar case, Havard v. State, 928 So. 2d 771 (Miss. 2006), this Court

rejected the exact argument raised by Wilson. In Havard, the victim’s maternal grandmother

testified as to what she believed to be the appropriate punishment. Id. at 791-92. The


       17
          See Lynn v. Reinstein, 68 P.3d 412 (Ariz. 2003) (“[T]he Eighth Amendment to the
United States Constitution prohibits a victim from making a sentencing recommendation to
the jury in a capital case.”); Wimberly v. State, 759 So. 2d 568, 572 (Ala. Crim. App. 1999)
(“Payne did not overrule that portion of Booth that proscribed consideration of the victim’s
family members’ characterizations or opinions about the defendant, the crime, or their beliefs
as to an appropriate punishment.”); State v. Hoffman, 851 P.2d 934, 941 (Idaho 1993); State
v. Bernard, 608 So. 2d 966, 970 (La. 1992); Farina v. State, 680 So. 2d 392, 399 (Fla.
1996); Kaczmarck v. State, 91 P.3d 16, 37 (Nev. 2004); People v. Towns, 675 N.E.2d 614
(Ill. 1996); Parker v. Bowersox, 188 F.3d 923, 931 (8th Cir. 1999); Woods v. Johnson, 75
F.3d 1017, 1038 (5th Cir. 1996).

                                              32
grandmother testified, “Justice means [a] life was taken, and there is only one way that we

can find justice for [the victim’s daughter]. A life for a life.” Id. at 792. This Court found

this to be within “the boundaries of permissible victim impact testimony.” Id. We found this

testimony to go straight to the impact that losing her granddaughter had on everyone in the

family, not an attempt to incite the jury. Id. We likewise stated that, assuming arguendo that

the testimony constituted error, under the reasoning of the Fifth Circuit in Bernard, requests

by a family member for the jury to sentence a defendant to death can constitute harmless

error when any resulting prejudice was mitigated by the trial judge instructing the jurors not

to be swayed by passion, prejudice, or sympathy. Id. (citing Bernard, 299 F.2d at 480-81).

¶57.   In the case now before the Court, Bennie Conlee’s testimony was of the same nature

as that in Havard. It is highly unlikely that Conlee’s statement, when read as a whole and

taken in context with all the evidence before the sentencing judge, was the reason the judge

imposed the death penalty. In fact, the trial judge’s sentencing order, in which he makes

findings of facts as to the various aggravating and mitigating factors, does not even mention

Conlee’s testimony. This assignment of error, therefore, is meritless.

       V.     WHETHER CUMULATIVE ERROR REQUIRES REVERSAL
              OF THE CONVICTION AND SENTENCE IN THIS MATTER.

¶58.   Wilson argues that if this Court finds no reversible error was committed, then the

Court should find that Wilson’s assignments of error reveal, at the very minimum, harmless

error. Moreover, Wilson argues that the number of harmless errors committed by the trial

court should have a sufficient cumulative effect to result in prejudice to his defense. The


                                             33
cumulative error doctrine holds that while harmless error in and of itself is not reversible,

where more than one harmless error occurs at the trial level, those errors may have the

cumulative effect of depriving a defendant of a fair trial. In Byrom v. State, 863 So. 2d 836,

847 (Miss. 2003), we stated:

       [U]pon appellate review of cases in which we find harmless error or any error
       which is not specifically found to be reversible in and of itself, we shall have
       the discretion to determine, on a case-by-case basis, as to whether such error
       or errors, although not reversible when standing alone, may when considered
       cumulatively require reversal because of the resulting cumulative prejudicial
       effect.

Id. at 847. Bennett v. State, 990 So. 2d 155, 161 (Miss. 2008); Ross v. State, 954 So. 2d
968, 1018 (Miss. 2007).

¶59.   Since all the assignments of error have been found to be without merit, there is no

error, harmless or otherwise. Without harmless error, there can be no cumulative error.

Alternatively, even if harmless error were to be found, this Court has stated:

       [E]rrors as may appear in the record before us in today’s case, are individually
       harmless beyond a reasonable doubt, and when taken cumulatively, the effect
       of all errors committed during the trial did not deprive [the defendant] of a
       fundamentally fair and impartial trial.

Byrom, 863 So. 2d at 847.

¶60.   Accordingly this issue is without merit.

       VI.    SECTION 99-19-105(3) REVIEW

¶61.   Having addressed all issues raised on this appeal by Wilson, we now proceed to

perform our statutorily-mandated duty to review the proportionality of Wilson’s death

sentence pursuant to Mississippi Code Section 99-19-105(3), which states:

                                             34
       (3) With regard to the sentence, the court shall determine:
              (a) Whether the sentence of death was imposed under the
              influence of passion, prejudice or any other arbitrary factor;
              (b) Whether the evidence supports the jury's or the judge's
              finding of a statutory aggravating circumstance as enumerated
              in Section 99-19-101;
              (c) Whether the sentence of death is excessive or
              disproportionate to the penalty imposed in similar cases,
              considering both the crime and the defendant; and
              (d) Should one or more of the aggravating circumstances be
              found invalid on appeal, the Mississippi Supreme Court shall
              determine whether the remaining aggravating circumstances are
              outweighed by the mitigating circumstances or whether the
              inclusion of any invalid circumstance was harmless error or
              both.

Miss. Code Ann. § 99-19-105(3) (Rev. 2007).

¶62.   In conducting our review of the record in today’s case, we find nothing in the record

which would support a finding that the death sentence was imposed under the influence of

passion, prejudice, or any other arbitrary factor. In his Findings of Fact and Sentencing

Order, the trial judge made the following findings concerning the existing statutory

aggravating circumstances:

       A. The Court finds beyond a reasonable doubt that the capital offense (killing
       Malorie Conlee) was committed while the Defendant was engaged in the
       commission of the crime of felony child abuse in violation of subsection (2)(f)
       of § 97-5-39, Mississippi Code of 1972, Annotated, as amended; and
       B. The Court finds beyond a reasonable doubt that the capital offense was
       especially heinous, atrocious and cruel in that the victim, Malorie Conlee, a
       child 2 years of age and weighing something less tha[n] 20 pounds, was struck
       by the Defendant three times on her head resulting in both internal and external
       injuries which resulted in her death approximately eight hours later. During
       the period from the time of those blows, the victim suffered pain so long as she
       remained conscious. During this same period Defendant and the child’s
       mother failed to obtain medical care for her in order to alleviate the pain and
       possibly save her life because of fears associated with bruises on the face and

                                             35
         body of the child and suspicions that might be aroused when they were seen
         by health care providers.
         The Court further finds beyond a reasonable doubt that the killing of Malorie
         Conlee was especially atrocious in that she was extremely vulnerable because
         of her tender age and small size; that she did not have means to defend herself
         from the Defendant’s blows or to avoid his attack.

These findings by the trial judge are supported by the record, which includes, inter alia, the

transcript of the guilty plea hearings in which offers of proof were made and Wilson admitted

his actions; the testimony of Dr. Hayne; and the post-death photographs of the victim,

Malorie Conlee.

¶63.     Upon comparison to other factually similar cases where the death sentence was

imposed, the sentence of death is not disproportionate in this case. Given the equally heinous

nature of the crime committed here, we conclude that imposition of the death penalty on

William Matthew Wilson is neither excessive nor disproportionate in comparison to his

crime.

                                       CONCLUSION

¶64.     For the reasons stated, we affirm the Lee County Circuit Court’s judgment that

William Matthew Wilson suffer the penalty of death for the capital murder of Malorie

Conlee.

¶65. COUNT I: CONVICTION OF CAPITAL MURDER AND SENTENCE OF
DEATH BY LETHAL INJECTION, AFFIRMED. COUNT II: CONVICTION OF
FELONIOUS CHILD ABUSE AND SENTENCE OF TWENTY (20) YEARS IN THE
CUSTODY OF THE MISSISSIPPI DEPARTMENT OF CORRECTIONS,
AFFIRMED. SENTENCES SHALL RUN CONSECUTIVELY.




                                               36
     WALLER, C.J., DICKINSON, RANDOLPH, LAMAR, CHANDLER AND
PIERCE, JJ., CONCUR. KITCHEN, J., DISSENTS WITH SEPARATE WRITTEN
JOINED BY GRAVES, P.J.


       KITCHENS, JUSTICE, DISSENTING:

¶66.   “In all criminal prosecutions, the accused shall enjoy the right . . . to have the

assistance of counsel for his defense.” U.S. Const. amend. VI. Because it is apparent from

the record that Wilson was denied counsel during a critical stage of the proceedings, in

violation of the Sixth Amendment, I must respectfully dissent.

¶67.   According to his own documentation, Lawyer Will Bristow met with his client a total

of thirty minutes on the day of Wilson’s arraignment, September 7, 2005. Eighteen months

later, on March 5, 2007, Bristow purported to represent Wilson as he pled guilty to capital

murder and felonious child abuse. According to Bristow’s own time records, during this

eighteen-month time period, he never again consulted with his client. His co-counsel, James

Johnstone, had never even met Wilson before the March 5, 2007, plea hearing. These facts

are undisputed, and are supported by Wilson’s letters to the trial court.

¶68.   Wilson asserts that the extremely inadequate communication with his counsel

rendered them ineffective under Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052,

80 L. Ed. 2d 674 (1984).      In order to succeed on a Strickland claim, Wilson must

demonstrate both deficient performance by his counsel and resulting prejudice. Id., 466 U.S.

at 687. However, in some circumstances, prejudice can be presumed. United States v.

Cronic, 466 U.S. 648, 104 S. Ct. 2039, 80 L. Ed. 2d 657 (1984). For example, the trial


                                             37
process is presumptively unfair “if the accused is denied counsel at a critical stage of his

trial.” Id., 466 U.S. at 659. Such denial of counsel may be actual or constructive. Perry v.

Leeke, 488 U.S. 272, 280, 109 S. Ct. 594, 102 L. Ed. 2d 624 (1989) (quoting Strickland, 466
U.S. at 692). Furthermore, “critical stage[s]” are not limited to formal hearings in a

courtroom, and the United States Supreme Court has recognized the pretrial stage as

“perhaps the most critical period.” Powell v. Alabama, 287 U.S. 45, 57, 53 S. Ct. 55, 77 L.

Ed. 158 (1932).

¶69.   Thus, when an attorney fails to consult with his client during the entire pretrial period,

the defendant is constructively denied counsel during a critical stage of the proceedings and

prejudice may be presumed. Mitchell v. Mason, 325 F.3d 732 (6th Cir. 2003).                  In a

strikingly similar case, the Sixth Circuit Court of Appeals found a presumption of prejudice

where trial counsel met with the defendant for no more than six minutes in the seven-month

period before trial. Id. These few minutes of consultation with the defendant comprised the

totality of three separate meetings in a jail bullpen, just prior to pretrial hearings. Id. at 741.

Counsel had been suspended from the practice of law for the month immediately preceding

trial; but it was the lack of consultation with his client in the six-month period prior to his

suspension that merited a finding that the defendant had been denied counsel. Id. at 742.

¶70.   After a thorough examination of United States Supreme Court precedent, the Mitchell

court held that “[t]he pre-trial period constitutes a ‘critical period’ because it encompasses

counsel’s constitutionally imposed duty to investigate the case,” and “without pre-trial

consultation with the defendant, trial counsel cannot fulfill his or her duty to investigate.”

                                                38
Id. at 743. Relying heavily on language from Strickland regarding counsel’s duty to

investigate, the court determined:

          Because the Supreme Court has repeatedly made clear that there is a duty
          incumbent on trial counsel to conduct pre-trial investigation, it necessarily
          follows that trial counsel cannot discharge this duty if he or she fails to consult
          with his or her client.

          ....

          The Sixth Amendment guarantees more than a pro forma encounter between
          the accused and his counsel, and six minutes of consultations spread over three
          meetings do not satisfy its requirements. “Assistance begins with the
          appointment of counsel, it does not end there.” Cronic, 466 U.S. at 654 n.11.

Id. at 744.

¶71.      Not unlike Mitchell, Wilson’s pretrial contact with counsel was limited to brief

meetings just prior to court hearings. Although Bristow documented that he had met with

Wilson at arraignment for thirty minutes, there is no evidence to contradict Wilson’s claims

that he had very limited or no contact with his attorneys during the eighteen-month period

between arraignment and his first attempt to plead guilty. That the proceeding was a plea

colloquy and not a full-blown jury trial did not lessen counsels’ duty to consult with their

client.

¶72.      Despite the undisputed evidence before us, the majority declines to address the issue,

finding that the facts are not fully developed. The opinion cites “inconsistencies” in

Wilson’s claim, but fails to elaborate about what the inconsistencies might be. The opinion

also suggests that “competing affidavits” would be necessary to assess the argument,

maintaining that “two unsworn letters and an unsworn itemization of services” are not

                                                  39
enough.18 Yet, Wilson’s contemporaneous letters to the circuit judge and the lawyers’ time

records corroborate each other and are not disputed by the State. All made their way into the

court file, and were thus before the presiding circuit judge and should, at a minimum, have

generated concern on his part with respect to whether Wilson was being adequately

represented by the lawyers he had appointed. Such judicial concern should have led to an

on-the-record inquiry by the trial court, and thence to whatever remedial measures, if any,

were found to be warranted.

¶73.   In sum, Wilson was denied the benefit of counsel throughout the pretrial period. From

the record before us, I would reverse and remand for trial. However, at the very least, the

record presents a prima facie case of denial of counsel, and Wilson should be allowed to

present his claims at an evidentiary hearing.

       GRAVES, P.J., JOINS THIS OPINION.




       18
         There are, in fact, two itemizations of time: one from Bristow and one from
Johnstone. As noted above, Bristow’s itemization indicates a half-hour consultation with
his client on the day of arraignment. Johnstone’s itemization indicates that he did not meet
with his client until the first plea hearing.

                                             40
                               APPENDIX

            DEATH CASES AFFIRMED BY THIS COURT




Goff v. State, ____ So. 3d ____, 2009 WL 1477246 (Miss., May 28, 2009).

Chamberlin v. State, 989 So. 2d 320 (Miss. 2008).

Loden v. State, 971 So. 2d 548 (Miss. 2007).

King v. State, 960 So. 2d 413 (Miss. 2007).

Bennett v. State, 933 So. 2d 930 (Miss. 2006).

Havard v. State, 928 So. 2d 771 (Miss. 2006).

Spicer v. State, 921 So. 2d 292 (Miss. 2006).

Hodges v. State, 912 So. 2d 730 (Miss. 2005).

Walker v. State, 913 So. 2d 198 (Miss. 2005).

Le v. State, 913 So. 2d 913 (Miss. 2005).

Brown v. State, 890 So. 2d 901 (Miss. 2004).

Powers v. State 883 So. 2d 20 (Miss. 2004)

Branch v. State, 882 So. 2d 36 (Miss. 2004).

Scott v. State, 878 So. 2d 933 (Miss. 2004).

Lynch v. State, 877 So. 2d 1254 (Miss. 2004).

Dycus v. State, 875 So. 2d 140 (Miss. 2004).

Byrom v. State, 863 So. 2d 836 (Miss. 2003).



                                      i
Howell v. State, 860 So. 2d 704 (Miss. 2003).

Howard v. State, 853 So. 2d 781 (Miss. 2003).

Walker v. State, 815 So. 2d 1209 (Miss. 2002). *following remand.

Bishop v. State, 812 So. 2d 934 (Miss. 2002).

Stevens v. State, 806 So. 2d 1031 (Miss. 2002).

Grayson v. State, 806 So. 2d 241 (Miss. 2002).

Knox v. State, 805 So. 2d 527 (Miss. 2002).

Simmons v. State, 805 So. 2d 452 (Miss. 2002).

Berry v. State, 802 So. 2d 1033 (Miss. 2001).

Snow v. State, 800 So. 2d 472 (Miss. 2001).

Mitchell v. State, 792 So. 2d 192 (Miss. 2001).

Puckett v. State, 788 So. 2d 752 (Miss. 2001). * following remand.

Goodin v. State, 787 So. 2d 639 (Miss. 2001).

Jordan v. State, 786 So. 2d 987 (Miss. 2001).

Manning v. State, 765 So. 2d 516 (Miss. 2000). *following remand.

Eskridge v. State, 765 So. 2d 508 (Miss. 2000).

McGilberry v. State, 741 So. 2d 894 (Miss. 1999).

Puckett v. State, 737 So. 2d 322 (Miss. 1999). *remanded for Batson hearing.

Manning v. State, 735 So. 2d 323 (Miss. 1999). *remanded for Batson hearing.

Hughes v. State, 735 So. 2d 238 (Miss. 1999).



                                     ii
Turner v. State, 732 So. 2d 937 (Miss. 1999).

Smith v. State, 729 So. 2d 1191 (Miss. 1998).

Burns v. State, 729 So. 2d 203 (Miss. 1998).

Jordan v. State, 728 So. 2d 1088 (Miss. 1998).

Gray v. State, 728 So. 2d 36 (Miss. 1998).

Manning v. State, 726 So. 2d 1152 (Miss. 1998).

Woodward v. State, 726 So. 2d 524 (Miss. 1997).

Bell v. State, 725 So. 2d 836 (Miss. 1998).

Evans v. State, 725 So. 2d 613 (Miss. 1997).

Brewer v. State, 725 So. 2d 106 (Miss. 1998).

Crawford v. State, 716 So. 2d 1028 (Miss. 1998).

Doss v. State, 709 So. 2d 369 (Miss. 1996).

Underwood v. State, 708 So. 2d 18 (Miss. 1998).

Holland v. State, 705 So. 2d 307 (Miss. 1997).

Wells v. State, 698 So. 2d 497 (Miss. 1997).

Wilcher v. State, 697 So. 2d 1087 (Miss. 1997).

Wiley v. State, 691 So. 2d 959 (Miss. 1997).

Brown v. State, 690 So. 2d 276 (Miss. 1996).

Simon v. State, 688 So. 2d 791 (Miss.1997).

Jackson v. State, 684 So. 2d 1213 (Miss. 1996).



                                     iii
       Williams v. State, 684 So. 2d 1179 (Miss. 1996).

       Davis v. State, 684 So. 2d 643 (Miss. 1996).

       Taylor v. State, 682 So. 2d. 359 (Miss. 1996).

       Brown v. State, 682 So. 2d 340 (Miss. 1996).

       Blue v. State, 674 So. 2d 1184 (Miss. 1996).

       Holly v. State, 671 So. 2d 32 (Miss. 1996).

       Walker v. State, 671 So. 2d 581 (Miss. 1995).

       Russell v. State, 670 So. 2d 816 (Miss. 1995).

       Ballenger v. State, 667 So. 2d 1242 (Miss. 1995).

       Davis v. State, 660 So. 2d 1228 (Miss. 1995).

       Carr v. State, 655 So. 2d 824 (Miss. 1995).

       Mack v. State, 650 So. 2d 1289 (Miss. 1994).

       Chase v. State, 645 So. 2d 829 (Miss. 1994).

       Foster v. State, 639 So. 2d 1263 (Miss. 1994).

       Conner v. State, 632 So. 2d 1239 (Miss. 1993).

       Hansen v. State, 592 So. 2d 114 (Miss. 1991).

       *Shell v. State, 554 So. 2d 887 (Miss. 1989), Shell v. Mississippi, 498 U.S. 1 (1990)
reversing, in part, and remanding, Shell v. State, 595 So. 2d 1323 (Miss. 1992) remanding
for new sentencing hearing.

       Davis v. State, 551 So. 2d 165 (Miss. 1989).

       Minnick v. State, 551 So. 2d 77 (Miss. 1989).



                                             iv
      *Pinkney v. State, 538 So. 2d 329 (Miss. 1989), Pinkney v. Mississippi, 494 U.S.
1075 (1990) vacating and remanding Pinkney v. State, 602 So. 2d 1177 (Miss. 1992)
remanding for new sentencing hearing.

      *Clemons v. State, 535 So. 2d 1354 (Miss. 1988), Clemons v. Mississippi, 494 U.S.
738 (1990) vacating and remanding, Clemons v. State, 593 So. 2d 1004 (Miss. 1992)
remanding for new sentencing hearing.

      Woodward v. State, 533 So. 2d 418 (Miss. 1988).

      Nixon v. State, 533 So. 2d 1078 (Miss. 1987).

      Cole v. State, 525 So. 2d 365 (Miss. 1987).

      Lockett v. State, 517 So. 2d 1346 (Miss. 1987).

      Lockett v. State, 517 So. 2d 1317 (Miss. 1987).

      Faraga v. State, 514 So. 2d 295 (Miss. 1987).

       *Jones v. State, 517 So. 2d 1295 (Miss. 1987), Jones v. Mississippi, 487 U.S. 1230
(1988) vacating and remanding, Jones v. State, 602 So. 2d 1170 (Miss. 1992) remanding for
new sentencing hearing.

      Wiley v. State, 484 So. 2d 339 (Miss. 1986).

      Johnson v. State, 477 So. 2d 196 (Miss. 1985).

      Gray v. State, 472 So. 2d 409 (Miss. 1985).

      Cabello v. State, 471 So. 2d 332 (Miss. 1985).

      Jordan v. State, 464 So. 2d 475 (Miss. 1985).

      Wilcher v. State, 455 So. 2d 727 (Miss. 1984).

      Billiot v. State, 454 So. 2d 445 (Miss. 1984).

      Stringer v. State, 454 So. 2d 468 (Miss. 1984).

      Dufour v. State, 453 So. 2d 337 (Miss. 1984).

                                            v
Neal v. State, 451 So. 2d 743 (Miss. 1984).

Booker v. State, 449 So. 2d 209 (Miss. 1984).

Wilcher v. State, 448 So. 2d 927 (Miss. 1984).

Caldwell v. State, 443 So. 2d 806 (Miss. 1983).

Irving v. State, 441 So. 2d 846 (Miss. 1983).

Tokman v. State, 435 So. 2d 664 (Miss. 1983).

Leatherwood v. State, 435 So. 2d 645 (Miss. 1983).

Hill v. State, 432 So. 2d 427 (Miss. 1983).

Pruett v. State, 431 So. 2d 1101 (Miss. 1983).

Gilliard v. State, 428 So. 2d 576 (Miss. 1983).

Evans v. State, 422 So. 2d 737 (Miss. 1982).

King v. State, 421 So. 2d 1009 (Miss. 1982).

Wheat v. State, 420 So. 2d 229 (Miss. 1982).

Smith v. State, 419 So. 2d 563 (Miss. 1982).

Johnson v. State, 416 So. 2d 383 (Miss.1982).

Edwards v. State, 413 So. 2d 1007 (Miss. 1982).

Bullock v. State, 391 So. 2d 601 (Miss. 1980).

Reddix v. State, 381 So. 2d 999 (Miss. 1980).

Jones v. State, 381 So. 2d 983 (Miss. 1980).

Culberson v. State, 379 So. 2d 499 (Miss. 1979).

Gray v. State, 375 So. 2d 994 (Miss. 1979).

                                     vi
      Jordan v. State, 365 So. 2d 1198 (Miss. 1978).

      Voyles v. State, 362 So. 2d 1236 (Miss. 1978).

      Irving v. State, 361 So. 2d 1360 (Miss. 1978).

      Washington v. State, 361 So. 2d 6l (Miss. 1978).

      Bell v. State, 360 So. 2d 1206 (Miss. 1978).

      *Case was originally affirmed in this Court but on remand from U. S. Supreme Court,
case was remanded by this Court for a new sentencing hearing.




                                           vii
         DEATH CASES REVERSED AS TO GUILT PHASE
                  AND SENTENCE PHASE

Ross v. State, 954 So. 2d 968 (Miss. 2007).

Flowers v. State, 947 So. 2d 910 (Miss. 2006).

Flowers v. State, 842 So. 2d 531 (Miss. 2003).

Randall v. State, 806 So. 2d 185 (Miss. 2002).

Flowers v. State, 773 So. 2d 309 (Miss. 2000).

Edwards v. State, 737 So. 2d 275 (Miss. 1999).

Smith v. State, 733 So. 2d 793 (Miss. 1999).

Porter v. State, 732 So. 2d 899 (Miss. 1999).

Kolberg v. State, 704 So. 2d 1307 (Miss. 1997).

Snelson v. State, 704 So. 2d 452 (Miss. 1997).

Fusilier v. State, 702 So. 2d 388 (Miss. 1997).

Howard v. State, 701 So. 2d 274 (Miss. 1997).

Lester v. State, 692 So. 2d 755 (Miss. 1997).

Hunter v. State, 684 So. 2d 625 (Miss. 1996).

Lanier v. State, 684 So. 2d 93 (Miss. 1996).

Giles v. State, 650 So. 2d 846 (Miss. 1995).

Duplantis v. State, 644 So. 2d 1235 (Miss. 1994).

Harrison v. State, 635 So. 2d 894 (Miss. 1994).

Butler v. State, 608 So. 2d 314 (Miss. 1992).


                                    viii
Jenkins v. State, 607 So. 2d 1171 (Miss. 1992).

Abram v. State, 606 So. 2d 1015 (Miss. 1992).

Balfour v. State, 598 So. 2d 731 (Miss. 1992).

Griffin v. State, 557 So. 2d 542 (Miss. 1990).

Bevill v. State, 556 So. 2d 699 (Miss. 1990).

West v. State, 553 So. 2d 8 (Miss. 1989).

Leatherwood v. State, 548 So. 2d 389 (Miss. 1989).

Mease v. State, 539 So. 2d 1324 (Miss. 1989).

Houston v. State, 531 So. 2d 598 (Miss. 1988).

West v. State, 519 So. 2d 418 (Miss. 1988).

Davis v. State, 512 So. 2d 129l (Miss. 1987).

Williamson v. State, 512 So. 2d 868 (Miss. 1987).

Foster v. State, 508 So. 2d 1111 (Miss. 1987).

Smith v. State, 499 So. 2d 750 (Miss. 1986).

West v. State, 485 So. 2d 681 (Miss. 1985).

Fisher v. State, 481 So. 2d 203 (Miss. 1985).

Johnson v. State, 476 So. 2d 1195 (Miss. 1985).

Fuselier v. State, 468 So. 2d 45 (Miss. 1985).

West v. State, 463 So. 2d 1048 (Miss. 1985).

Jones v. State, 461 So. 2d 686 (Miss. 1984).



                                     ix
Moffett v. State, 456 So. 2d 714 (Miss. 1984).

Lanier v. State, 450 So. 2d 69 (Miss. 1984).

Laney v. State, 421 So. 2d 1216 (Miss. 1982).




                                     x
                  DEATH CASES REVERSED
             AS TO PUNISHMENT AND REMANDED
         FOR RESENTENCING TO LIFE IMPRISONMENT

Reddix v. State, 547 So. 2d 792 (Miss. 1989).

Wheeler v. State, 536 So. 2d 1341 (Miss. 1988).

White v. State, 532 So. 2d 1207 (Miss. 1988).

Bullock v. State, 525 So. 2d 764 (Miss. 1987).

Edwards v. State, 441 So. 2d 84 (Miss. l983).

Dycus v. State, 440 So. 2d 246 (Miss. 1983).

Coleman v. State, 378 So. 2d 640 (Miss. 1979).




                                    xi
                     DEATH CASES REVERSED AS TO
              PUNISHMENT AND REMANDED FOR A NEW TRIAL
                      ON SENTENCING PHASE ONLY

       Rubenstein v. State, 941 So. 2d 735 (Miss. 2006).

       King v. State, 784 So. 2d 884 (Miss. 2001).

       Walker v. State, 740 So. 2d 873 (Miss. 1999).

       Watts v. State, 733 So. 2d 214 (Miss. 1999).

       West v. State, 725 So. 2d 872 (Miss. 1998).

       Smith v. State, 724 So. 2d 280 (Miss. 1998).

       Berry v. State, 703 So. 2d 269 (Miss. 1997).

       Booker v. State, 699 So. 2d 132 (Miss. 1997).

       Taylor v. State, 672 So. 2d 1246 (Miss. 1996).

       *Shell v. State, 554 So. 2d 887 (Miss. 1989), Shell v. Mississippi, 498 U.S. 1 (1990)
reversing, in part, and remanding, Shell v. State 595 So. 2d 1323 (Miss. 1992) remanding for
new sentencing hearing.

      *Pinkney v. State, 538 So. 2d 329 (Miss. 1989), Pinkney v. Mississippi, 494 U.S.
1075 (1990) vacating and remanding, Pinkney v. State, 602 So. 2d 1177 (Miss. 1992)
remanding for new sentencing hearing.

      *Clemons v. State, 535 So. 2d 1354 (Miss. 1988), Clemons v. Mississippi, 494 U.S.
738 (1990) vacating and remanding, Clemons v. State, 593 So. 2d 1004 (Miss. 1992)
remanding for new sentencing hearing.

       *Jones v. State, 517 So. 2d 1295 (Miss. 1987), Jones v. Mississippi, 487 U.S. 1230
(1988) vacating and remanding, Jones v. State, 602 So. 2d 1170 (Miss. 1992) remanding for
new sentencing hearing.
       Russell v. State, 607 So. 2d 1107 (Miss. 1992).

       Holland v. State, 587 So. 2d 848 (Miss. 1991).

                                            xii
       Willie v. State, 585 So. 2d 660 (Miss. 1991).

       Ladner v. State, 584 So. 2d 743 (Miss. 1991).

       Mackbee v. State, 575 So. 2d 16 (Miss. 1990).

       Berry v. State, 575 So. 2d 1 (Miss. 1990).

       Turner v. State, 573 So. 2d 657 (Miss. 1990).

       State v. Tokman, 564 So. 2d 1339 (Miss. 1990).

       Johnson v. State, 547 So. 2d 59 (Miss. 1989).

       Williams v. State, 544 So. 2d 782 (Miss. 1989); sentence aff'd 684 So. 2d 1179
       (1996).

       Lanier v. State, 533 So. 2d 473 (Miss. 1988).

       Stringer v. State, 500 So. 2d 928 (Miss. 1986).

       Pinkton v. State, 481 So. 2d 306 (Miss. 1985).

       Mhoon v. State, 464 So. 2d 77 (Miss. 1985).

       Cannaday v. State, 455 So. 2d 713 (Miss. 1984).

       Wiley v. State, 449 So. 2d 756 (Miss. 1984); resentencing affirmed, Wiley v. State,
484 So. 2d 339 (Miss. 1986), cert. denied Wiley v. Mississippi, 479 U.S. 1036 (1988);
resentencing ordered, Wiley v. State, 635 So. 2d 802 (Miss. 1993) following writ of habeas
corpus issued pursuant to Wiley v. Puckett, 969 So. 2d 86, 105-106 (5 th Cir. 1992);
resentencing affirmed, Wiley v. State, 95-DP-00149, February 13, 1997 (rehearing pending).

       Williams v. State, 445 So. 2d 798 (Miss. 1984). *Case was originally affirmed in this
Court but on remand from U. S. Supreme Court, case was remanded by this Court for a new
sentencing hearing.




                                            xiii